Page, J. (concurring).
I concur in the reversal of the judgment. It is undoubtedly true that ordinarily one partner cannot sue his copartner at law in respect to their copartnership dealings. If, however, the cause of action is distinct from the partnership accounts and does not involve their consideration, an action at law may be maintained. Howard v. France, 43 N. Y. 593, 596. In the case at bar the copartnership accounts are in no way involved. Although the complaint is inartificially drawn there are sufficient facts stated to constitute a cause of action to recover a sum of money paid by plaintiff to the defendant for an interest in the business of the latter, on the false and fraudulent representation of the defendant as to the condition of his business and the amount of his indebtedness. This action has nothing to do with the partnership as such. It relates to the origin of the copartnership agreement which was the result of fraud and deceit. There were no copartnership accounts at the time the cause of action arose. There is no need to resort to equity, the action is one at law. Verastegui v. Luzunariz, 12 Wkly. Dig. 489, 25 Hun, 119. The Municipal Court had jurisdiction to try the case as the amount involved did not exceed $500.
Judgment reversed and new trial ordered, with costs to appellant to abide event.